Pursuant to section 295 of the Civil Practice Act, petitioner obtained an ex parte order to examine Samuel Klein in Queens County in an action to be commenced by it. Petitioner sought the names and identity of prospective defendants in a contemplated action by petitioner to recover stolen property. Klein appeals from an order which denied his motion to vacate the ex parte order, and directed his examination to be held in New York County. Order affirmed, with $10 costs and disbursements. The examination shall proceed upon ten days’ notice to be served upon the attorneys for the appellant. {Peterman V. Schpelmam, 274 App. Div. 901; Matter of Cohen [Stewart], 179 Mise. 6, affd. 265 App. Div. 1029.) Adel, Acting P. J., Wenzel, MaeCrate, Beldoek and Murphy, JJ., concur.
*1051- —